Citation Nr: 1515769	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  13-16 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a cervical spine (neck) disability.

2. Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Michael T. Sullivan, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1977 to March 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 1989 letter decision and a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In June 2014, the Veteran presented testimony in a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript is associated with the Virtual VA paperless claims processing system.

The issue of entitlement to service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At his June 17, 2014 hearing before the Board, prior to the promulgation of a decision in the appeal, the Veteran testified that he wished to withdraw his claim to reopen the issue of entitlement to service connection for a cervical spine disability.



CONCLUSION OF LAW

The criteria for withdrawal of the claim to reopen the issue of entitlement to service connection for a cervical spine disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific errors of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  

In the present case, the Veteran has withdrawn the appeal as to the claim to reopen the issue of entitlement to service connection for a cervical spine disability and, hence, there remain no allegations of errors of fact or law for appellate consideration as to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal as to the claim to reopen the issue of entitlement to service connection for a cervical spine disability is dismissed.


REMAND

At his June 2014 hearing before the Board, the Veteran indicated that it had not been his intention to reopen the claim of entitlement to service connection for a cervical spine disability, but that he was seeking entitlement to service connection for a back disability.  See also January 2009 Veteran statement; May 2008 Veteran statement; August 2004 Veteran statement; April 1986 claim.

In March 2013, the RO issued a rating decision denying entitlement to service connection for degenerative spondylosis of the lumbar spine with grade 1 retrolisthesis at L4-L5.  In that decision, the RO stated that the Veteran's claim for service connection had been received in June 2010.

In the January 2010 rating decision, the RO listed the decision as solely a denial of service connection for a cervical spine strain.  However, in the "Reasons for Decision" section of the January 2010 rating decision, the RO determined that the evidence of record did not show that the injury to the Veteran's chest during service in April 1981 was related to, or had caused, the Veteran's present back pain and lower extremity weakness.  The RO further stated, "Dr. V[.] speculates that this injury may be contributing to these symptoms but does not provide a basis or rational[e] for reaching this conclusion."  The RO concluded the rating decision, "In addition, the evidence of record does not show that any current back condition occurred in or was caused by service."(Emphasis in original.)  Accordingly, the Board finds that the RO adjudicated the issue of entitlement to service connection for a back disability on the merits of the claim in the January 2010 rating decision.

In the June 2010 notice of disagreement, the Veteran's representative stated that the Veteran wished to appeal the denial of service connection for a cervical spine strain, and that he wished to appeal "any and all other decisions on the [V]eteran's claims that are before your office, including the service-connected back condition for which he had previously filed a claim."  The Board finds the Veteran's June 2010 statement constituted a timely notice of disagreement with the January 2010 denial of entitlement to service connection for a back disability, and not a new claim.

Because the June 2010 notice of disagreement placed the issue of entitlement to service connection for a back disability in appellate status, the matter must be remanded for the originating agency to issue a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case, and notify the Veteran and his representative of his appellate rights, with respect to the issues of entitlement to service connection for a back disability.  The Veteran and his representative should be informed of the requirements to perfect an appeal with respect to the issues.  If the Veteran perfects an appeal, the AOJ should ensure that all indicated development is completed before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


